DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaneya et al. (JP-2012173368-A). 	Regarding claims 1 and 2, Kaneya et al. disclose “a water-developable flexographic printing plate precursor (paragraphs 2 and 12) comprising:  	a photosensitive layer (paragraph 41),  	wherein the photosensitive layer contains a monomer (paragraph 11), a polymerization initiator (paragraph 11), a base polymer (paragraph 29), and water-dispersible particles (paragraph 27),  	the water-dispersible particles have carbon-carbon double bonds (paragraphs 27, 28, and 84), and  	an amount of the carbon-carbon double bonds on a surface of the water-dispersible particles is 21 or less (paragraph 84)” and “wherein a glass transition temperature of a polymer constituting the water-dispersible particles is -52°C or lower.” 	 Further regarding the limitation “an amount of the carbon-carbon double bonds on a surface of the water-dispersible particles is 21 or less,” it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01.  In this instance, the water dispersible particles of Kaneya et al. are made by the same process as applicants, and even have the same required glass transition temperature, it is presumed that the recited property of the number of carbon-carbon double bonds on the surface of the water-dispersible particles is inherent. 	Regarding claim 3, Kaneya et al. further disclose “wherein the water-dispersible particles are composed of at least one diene-based polymer selected from the group consisting of polybutadiene and a copolymer of an acrylic monomer or a methacrylic monomer with butadiene (paragraph 28).” 	Regarding claim 4, Kaneya et al. further disclose “wherein a molar ratio of the butadiene in the copolymer is 80 mol% or more (paragraph 84).” 	Regarding claim 5, Kaneya et al. further disclose “a flexographic printing plate  (paragraphs 2 and 98) comprising:  	an image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area); and  	a non-image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area),  	wherein the image area is an image area obtained by imagewise exposing the photosensitive layer of the water-developable flexographic printing plate precursor according to claim 1 (paragraph 78), and developing the exposed photosensitive layer (paragraph 79).” 	Regarding claims 6 and 7, Kaneya et al. further disclose “a photosensitive resin composition  (paragraph 1) comprising:  	a monomer (paragraph 11);  	a polymerization initiator (paragraph 11);  	a base polymer (paragraph 29); and  	water-dispersible particles (paragraph 27),  	wherein the water-dispersible particles have carbon-carbon double bonds (paragraph 27), and  	an amount of the carbon-carbon double bonds on a surface of the water-dispersible particles is 21 or less (paragraph 84)” and “wherein a glass transition temperature of a polymer constituting the water-dispersible particles is -52°C or lower (paragraph 84).”
 	Further regarding the limitation “an amount of the carbon-carbon double bonds on a surface of the water-dispersible particles is 21 or less,” it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01.  In this instance, the water dispersible particles of Kaneya et al. are made by the same process as applicants, and even have the same required glass transition temperature, it is presumed that the recited property of the number of carbon-carbon double bonds on the surface of the water-dispersible particles is inherent. 	Regarding claim 12, Keneya et al. disclose “a flexographic printing plate (paragraph 2) comprising:  	an image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area); and  	a non-image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area),  	wherein the image area is an image area obtained by imagewise exposing the photosensitive layer of the water-developable flexographic printing plate precursor according to claim 2 (paragraph 78), and developing the exposed photosensitive layer (paragraph 79).”

 	Regarding claims 8, 10, and 13, Keneya et al. further disclose “wherein the water-dispersible particles are composed of at least one diene-based polymer selected from the group consisting of polybutadiene and a copolymer of an acrylic monomer or a methacrylic monomer with butadiene (paragraph 28).” 	Regarding claims 9, 11, and 14, Keneya et al. further disclose “wherein a molar ratio of the butadiene in the copolymer is 80 mol% or more (paragraph 84).”  	Regarding claim 15, Keneya et al. disclose “a flexographic printing plate (paragraph 2) comprising:  	an image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area); and  	a non-image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area),  	wherein the image area is an image area obtained by imagewise exposing the photosensitive layer of the water-developable flexographic printing plate precursor according to claim 3 (paragraph 78), and developing the exposed photosensitive layer (paragraph 79).” 	Regarding claim 16, Keneya et al. disclose “a flexographic printing plate (paragraph 2) comprising:  	an image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area); and  	a non-image area (paragraphs 78 and 79: imaging implicitly defines an image area and a non-image area),  	wherein the image area is an image area obtained by imagewise exposing the photosensitive layer of the water-developable flexographic printing plate precursor according to claim 4 (paragraph 78), and developing the exposed photosensitive layer (paragraph 79).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853